      NATHANIEL R. LUCEY, Esq. (SBN 260796)
  1   ERICKSEN ARBUTHNOT
      152 North Third Street, Suite 700
  2   San Jose, CA 95112
      Tel: (408) 286-0880
  3   Fax: (408) 286-0337
  4   Attorneys for Defendants
      REAL TIME RESOLUTIONS, INC.
  5   and RRA CP OPPORTUNITY TRUST 1
  6
  7
                                UNITED STATES BANKRUPTCY COURT
  8
                                NORTHERN DISTRICT OF CALIFORNIA
  9                                     OAKLAND DIVISION

 10   In Re                                                Bankruptcy Case No. 08-43574 RLE
                                                           Chapter 13
 11
      EUTROPIO CANEZARES CORETANA and                      Adversary Proceeding No. 19-4026 RLE
 12   MARY ELAINE CONTRERAS CORETANA,
                                                           MEMORANDUM OF POINT AND
 13                Debtors.                                AUTHORITIES IN SUPPORT OF
                                                           DEFENDANTS REAL TIME
 14                                                        RESOLUTIONS, INC. AND RRA CP
                                                           OPPORTUNITY TRUST 1’S
 15                                                        MOTION TO DISMISS
                                                           PLAINTIFF’S COMPLAINT [FRCP
 16                                                        12(b)(c)]
 17                                                        DATE:    August 8, 2019
 18                                                        TIME:    11:00 a.m.
                                                           CTRM:    201
 19                                                        JUDGE:   Hon. Roger L. Efremsky
 20   MARY CORETANA,

 21                Plaintiff,
 22
      v.
 23
      REAL TIME RESOLUTIONS, INC., RRA CP
 24   OPPORTUNITY TRUST 1, AND
      DOES 1 THROUGH 10, INCLUSIVE,
 25
 26                Defendants.

 27           COMES NOW Defendant REAL TIME RESOLUTIONS, INC., and RRA CP

 28   OPPORTUNITY TRUST 1 (collectively, “RTR” or “Defendants”), and submit their
                                                    -1-
                        MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026   Doc# 12        Filed: 05/15/19   Entered: 05/15/19 14:22:44   Page 1 of 9
  1   Memorandum of Points & Authorities in support of their Motion to Dismiss Plaintiff MARY
  2   CORETANA’s Complaint pursuant to FRCP 12(b)(6).
  3   I.       INTRODUCTION
  4            This Action arises out Defendants’ attempts to enforce a deed of trust and assignment of
  5   rents that Plaintiff MARY CORETANA (“Plaintiff”) erroneously believes was discharged during
  6   a Chapter 13 Bankruptcy filed by her and her now deceased husband in 2008. Although the
  7   subject deed of trust was valued at zero pursuant to an Order of this Court in July 2010, it was
  8   never discharged and the order valuing it at zero ceased to be effective, because the Chapter 13
  9   proceeding was dismissed for deficiencies in 2011. Defendants herein proceeded to enforce the
 10   deed of trust and, in response, Plaintiff on April 2, 2019 filed a complaint against them in the
 11   Alameda County Superior Court alleging Fraud, Slander of Title, and related causes of action
 12   based on the incorrect understanding that the debt had been discharged in Plaintiff’s bankruptcy.
 13   RTR removed Plaintiff’s action to this Court, and brings this Motion to Dismiss based on the fact
 14   that the debt Plaintiff owes to RTR, as evidenced by the deed of trust, was never discharged and
 15   that RTR has a right to fully enforce it.
 16   II.      STATEMENT OF FACTS
 17            A.     Plaintiff’s Loan, Default, And Bankruptcy
 18            On or about May 10, 2006, Plaintiff and her now deceased husband, Eutropio Coretana
 19   (collectively, “Trustors”) obtained a home equity line of credit from Recontrust Company, N.A.
 20   (“Trustee”) in the principal amount of $133,000.00. The Beneficiary named in the Deed of Trust
 21   and Assignment of Rents was Mortgage Electronic Registration Systems, Inc. (“MERS”) acting
 22   solely as a nominee for lender Countrywide Bank, N.A. Said Deed of Trust and Assignment of
 23   Rents related to property located at 2427 Oliver Dr., Hayward, CA. (See the Deed of Trust
 24   attached as an exhibit to Plaintiff’s Complaint; Request for Judicial Notice (“RJN”) Exhibit
 25   “1A”).
 26            On July 10, 2008, Trustors (also referred to as “Debtors”) filed a petition for relief under
 27   Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court, Northern District of
 28   California, Oakland Division, entitled In re:          Eutropio Canezares Coretana, Mary Elaine
                                                       -2-
                            MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026      Doc# 12      Filed: 05/15/19     Entered: 05/15/19 14:22:44        Page 2 of 9
  1   Contreras Coretana, Case No. 08-43574-LJT.
  2          On or about December 20, 2008, Trustors defaulted on their home equity line of credit.
  3          On June 25, 2010, Debtors filed a motion to value the lien of Bank of America1 against
  4   the 2427 Oliver Drive property and on July 30, 2010, this Court issued an Order Valuing Lien of
  5   Bank of America, which held that for purposes of Debtor’s Chapter 13 plan only, the lien was
  6   valued at zero, Bank of America did not have a secured claim, and the Lien could not be enforced
  7   pursuant to 11 U.S.C. §§506, 1322(b)(2) and 1327. Significantly, this Order also stated that if
  8   Debtors’ Chapter 13 case is dismissed or converted to one under another chapter before Debtors
  9   obtain a discharge, then the order would cease to be effective and the Lien would be retained to
 10   the extent recognized by applicable non-bankruptcy law, and upon application by the lienholder,
 11   the Court would enter an appropriate form of Order restoring the Lien. (RJN, Ex. 1A)
 12          B.      Plaintiff’s Bankruptcy Was Dismissed for Deficiencies and
                     Therefore the Subject before Debt Was Not Discharged.
 13
             On November 10, 2011, the Bankruptcy Trustee filed Trustee’s Motion and Declaration
 14
      to Dismiss Proceedings for Case Deficiencies and Notice Thereon. (RJN Ex. 2). On December 8,
 15
      2011, the Bankruptcy Court issued an Order of Dismissal After Case Deficiencies. (RJN Ex. 3)
 16
      Pursuant to the dismissal of the bankruptcy and the terms of the Bankruptcy Court’s Order
 17
      Valuing Lien of Bank of America entered on July 30, 2010 (set forth above), the lien was retained
 18
      to the extent recognized by applicable non-bankruptcy law.
 19
             C.      Plaintiff’s Current Lawsuit Against RTR.
 20
             Despite the dismissal of the bankruptcy and retention of the lien, and in apparent confusion
 21
      regarding the terms of the Order Valuing Lien of Bank of America, Mary Coretana2 filed the
 22
      subject action herein on April 2, 2019, in Alameda County Superior Court. Plaintiff’s complaint
 23
      is based entirely on the erroneous belief that her bankruptcy filing had discharged the subject lien
 24
      and that Defendants (who are successors in interest to Countrywide on the lien) therefore had no
 25
      rights in it. RRA CP OPPORTUNITY TRUST 1 is the current lienholder and REAL TIME
 26
 27   1
        Bank of America purchased Countrywide Bank in approximately January, 2008, and therefore
 28   became the lender of the Coretana’s HELOC.
      2
        Eutropio Coretana died on September 13, 2010.
                                                      -3-
                           MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026     Doc# 12     Filed: 05/15/19     Entered: 05/15/19 14:22:44         Page 3 of 9
  1   RESOLUTIONS, INC. is the current servicer for RRA CP OPPORTUNITY TRUST 1.
  2           The Causes of Action alleged in Plaintiff’s Complaint are as follows:
  3           The First Cause of Action is for Fraud and alleges that on August 13, 2018, Defendants
  4   sent Plaintiff a letter falsely stating that Plaintiff owed $96,000 on her home equity line of credit,
  5   despite the fact that borrower was allegedly discharged from bankruptcy on July 30, 2010.
  6           The Second Cause of Action is for Slander of Title and is premised on the fact that
  7   Defendants recorded a notice of default on February 4, 2019, which constituted slander because
  8   Defendants were not the recorded lien holders of the property.
  9           The Third Cause of Action is for Defamation of Character. Plaintiff alleges that by
 10   recording the notice of default, Defendants published a statement of fact that was false.
 11           The Fourth Cause of Action for Violation of the Fair Debt Collections Practices Act is
 12   based on the contention that RTR failed to honor Plaintiff’s “settlement agreement” with this
 13   Court and tried to recover money from Plaintiff despite said “settlement agreement”.
 14           Plaintiff’s Fifth Cause of Action alleges Violation of Cal Bus and Prof. Code Section
 15   17200. Specifically, RTR allegedly violated Cal Civ. Code §1788.17 by violating sections of the
 16   FDCPA and acted in an unlawful, fraudulent and misleading manner.
 17           The Sixth and last Cause of Action is for Intentional Infliction of Emotional Distress.
 18   Plaintiff alleges that as a proximate result of the acts of Defendants, she was hurt and injured and
 19   her health has suffered.
 20           Finally, Plaintiff seeks an award of exemplary and punitive damages from RTR.
 21   III.    LEGAL AUTHORITY
 22           RTR brings this motion pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6). In
 23   addressing a dismissal pursuant to Rule 12(b)(6), a court must: (1) construe the complaint in the
 24   light most favorable to the plaintiff; (2) accept all well-pleaded factual allegations as true; and (3)
 25   determine whether plaintiff can prove any set of facts to support a claim that would merit relief.
 26   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–338 (9th Cir.1996). Nonetheless, a court is not
 27   required “to accept as true allegations that are merely conclusory, unwarranted deductions of fact,
 28   or unreasonable inferences.” In re Gilead Sciences Securities Litig., 536 F.3d 1049, 1055 (9th
                                                       -4-
                            MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026     Doc# 12       Filed: 05/15/19     Entered: 05/15/19 14:22:44         Page 4 of 9
  1   Cir.2008) (citation omitted). A court “need not assume the truth of legal conclusions cast in the
  2   form of factual allegations,” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643, n. 2 (9th
  3   Cir.1986), and a court must not “assume that the [plaintiff] can prove facts that it has not alleged
  4   or that the defendants have violated ... laws in ways that have not been alleged.” Associated
  5   General Contractors of California, Inc. v. California State Council of Carpenters, 459 U.S. 519,
  6   526 (1983). A court need not permit an attempt to amend if “it is clear that the complaint could
  7   not be saved by an amendment.” Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d
  8   940, 946 (9th Cir.2005).
  9          A “plaintiff's obligation to provide the ‘grounds' of his ‘entitlement to relief’ requires more
 10   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will
 11   not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted).
 12   Moreover, a court “will dismiss any claim that, even when construed in the light most favorable
 13   to plaintiff, fails to plead sufficiently all required elements of a cause of action.” Student Loan
 14   Marketing Ass'n v. Hanes, 181 F.R.D. 629, 634 (S.D.Cal.1998). In practice, “a complaint ... must
 15   contain either direct or inferential allegations respecting all the material elements necessary to
 16   sustain recovery under some viable legal theory.” Twombly, supra, 550 U.S. at 562 (quoting Car
 17   Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir.1984)).
 18          A matter that is properly the subject of judicial notice may be considered along with the
 19   complaint when deciding a motion to dismiss for failure to state a claim. Skilstaf, Inc. v. CVS
 20   Caremark Corp, 669 F.3d 1005, 1016 fn. 8 (9th Cir. 2012). Moreover, while a court must accept
 21   all well-pleaded factual allegations as true when ruling on a motion to dismiss, it need not accept
 22   as true allegations that contradict facts which may be judicially noticed by the court. Von Saher,
 23   supra, 592 F.3d at 960.
 24   IV.    ARGUMENT
 25          A.      The Entirety of Plaintiff’s Complaint Must Be Dismissed Because It Is Based
 26                  On The Erroneous Premise That The Subject Debt Was Discharged In The
                     Bankruptcy Proceeding
 27
             Defendants request that the Court take judicial notice of the Order Valuing Lien of Bank
 28
      of America entered on docket on July 30, 2010, attached as Exhibit “A” to Plaintiff’s Complaint
                                                      -5-
                           MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026     Doc# 12       Filed: 05/15/19    Entered: 05/15/19 14:22:44         Page 5 of 9
  1   (RJN as Ex. “1”). This Order, on its face, states that if Plaintiff’s Chapter 13 is dismissed, “before
  2   Debtor obtains a discharge, this order shall cease to be effective and the Lien shall be retained to
  3   the extent recognized by applicable nonbankruptcy law.”
  4            Defendants also request that the Court take judicial notice of this Court’s Order of
  5   Dismissal After Case Deficiencies entered on Docket on December 8, 2011(RJN Ex. “2”). This
  6   Dismissal clearly states on its face that it is “ORDERED that the above-captioned case be
  7   dismissed, and that any restraining orders hereto entered in this case are hereby vacated.”
  8            Based on both of these documents, when the CORETANA bankruptcy was dismissed, the
  9   value of the subject lien returned to what it was prior to the bankruptcy filing and the holder
 10   regained its right to enforce it. Since the entirety of Plaintiff’s Complaint is based on RTR’s
 11   attempts to collect a debt Plaintiff believes to be discharged, if the debt was not discharged, then
 12   Plaintiff’s complaint fails to state a valid cause of action and must be dismissed without leave to
 13   amend.
 14
               B.     RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
 15                   State A Claim For Fraud
 16            To avoid dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a plaintiff
 17   must aver in his complaint sufficient factual matter, accepted as true, to state a claim to relief that
 18   is plausible on its face. It is axiomatic that a claim cannot be plausible when it has no legal basis.
 19   A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal theory or on the
 20   absence of sufficient facts alleged under a cognizable legal theory.
 21            Plaintiff’s First Cause of Action for Fraud arises out of RTR’s attorney’s letter to her dated
 22   August 13, 2018 stating that she owed $96,461.56 for a home equity line of credit (originally
 23   between Countrywide Bank and Eutropio Coretana) and that that representation was allegedly
 24   false because the debt was discharged in their bankruptcy case. [Request for Judicial Notice, Ex.
 25   1, ¶¶ FR-2(a) and (b)] However, if the debt is reactivated because the bankruptcy case was
 26   dismissed due to deficiencies, the representation in counsel’s letter is not false now and was not
 27   false when it was made in August, 2018. Without the element of a false representation, Plaintiff’s
 28   first cause of action for Fraud fails to state a claim and must be dismissed.
                                                        -6-
                             MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026      Doc# 12      Filed: 05/15/19     Entered: 05/15/19 14:22:44         Page 6 of 9
                C.      RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
  1
                        State A Claim For Slander Of Title
  2
                Slander of title is a tortious injury to property resulting from unprivileged, false, malicious
  3
      publication of disparaging statements regarding the title to property owned by a plaintiff, to the
  4
      plaintiff's damage. The recordation of an instrument facially valid, but without underlying merit
  5
      will give rise to an action for slander of title. To establish a claim for slander of title, the plaintiff
  6
      must establish: (1) publication, (2) absence of justification, (3) falsity, and (4) direct pecuniary
  7   loss. Cedano v. Aurora Loan Servs., LLC (In re Cedano), 2012 Bankr. LEXIS 1528.
  8             In her second cause of action for Slander of Title, Plaintiff alleges that when RTR recorded
  9   a Notice of Default and Election to Sell Under Deed of Trust on February 4, 2019, against
 10   Plaintiff’s home, the statement constituted slander because it was untrue “as the defendants’ were
 11   not the recorded lien holders of the estate.” (RJN, Ex. 1, p. 5, ¶1)
 12             Once again however, if the debt is reactivated because the bankruptcy case was dismissed
 13   due to deficiencies, then the Notice of Default was indeed valid and Defendants were indeed the
 14   recorded lien holders of the estate. Without the element of a false publication, Plaintiff’s second
 15   cause of action for Slander of Title must be dismissed under Rule 12(b)(6) based on the lack of a
 16   cognizable legal theory or on the absence of sufficient facts alleged under a cognizable legal
 17   theory.
 18
                D.      RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
 19                     State A Claim For Defamation of Character
 20             Plaintiff’s Third Cause of Action for Defamation of Character is based on the same
 21   allegations as her Second Cause of Action: when RTR recorded a Notice of Default and Election
 22   to Sell Under Deed of Trust on February 4, 2019, it published a statement of fact that was
 23   allegedly false and unprivileged. What Plaintiff fails to understand, however, is that when her
 24   bankruptcy was dismissed, RTR regained their right to enforce the lien and therefore its Notice
 25   of Default was not a false statement. If there is no false statement, and the Court can take judicial
 26   notice of that fact, then there can be no basis for a cause of action for Defamation of Character
 27   and, therefore, the Third Cause of Action must be dismissed.
 28   //
                                                         -7-
                              MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026       Doc# 12      Filed: 05/15/19      Entered: 05/15/19 14:22:44         Page 7 of 9
             E.      RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
  1
                     State A Claim For Violation Of The FDCPA
  2
             Plaintiff’s Fourth Cause of Action is for Violations of the Federal Debt Collection
  3
      Practices Act and Plaintiff incorporates her preceding allegations into this cause of action. Here,
  4
      it appears that Plaintiff contends that RTR is failing to honor Plaintiff’s “original settlement
  5
      agreement and order of the Bankruptcy Court and instead, attempted to deceptively recover
  6
      money from plaintiff.” (RJN Ex. 1, p. 7).
  7          As is the case with the previous causes of action, this cause of action is also premised on
  8   the incorrect belief on Plaintiff’s part that the Bankruptcy Court discharged her debts and that
  9   RTR’s lien was wiped out. In light of the fact that the lien was not wiped out and Plaintiff’s debts
 10   were not discharged, Plaintiff cannot assert a valid cause of action for violation of the FDCPA,
 11   and the Fourth Cause of Action must be dismissed without leave to amend.
 12
 13          F.      RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
                     State A Claim For Violation Of The Bus. & Prof. Code §17200
 14
             Plaintiff incorporates her previous allegations into her Sixth Cause of Action for
 15
      Violation of Bus. & Prof. Code §17200. Although the allegations are conclusory and vague,
 16
      she is apparently contending that RTR’s attempts to enforce its lien are a violation of the Unfair
 17
      Business Practices Act: “As explained in the preceding paragraphs, defendants and each of
 18
      them were aware of the unlawful acts committed in violation of a number of regulations” and
 19
      that defendants’ actions were unlawful, unfair and fraudulent or misleading within the meaning
 20
      of Bus. & Prof. Code §17200.
 21
             If this Court takes judicial notice of its previous rulings in Plaintiff’s Chapter 13
 22
      bankruptcy, it is axiomatic that RTR has regained its right to enforce its lien and, therefore, no
 23
      valid cause of action for violation of the Unfair Business Practices Act has been or can be
 24
      asserted by Plaintiff. Plaintiff’s Fifth Cause of Action, like the causes of action before it, must
 25
      be dismissed with prejudice.
 26
             G.      RTR Regained Its Right To Enforce The Lien And Therefore Plaintiff Cannot
 27                  State A Claim For Intentional Infliction of Emotional Distress
 28          Plaintiff’s Sixth and final Cause of Action is for Intentional Infliction of Emotional
                                                      -8-
                           MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026     Doc# 12     Filed: 05/15/19      Entered: 05/15/19 14:22:44         Page 8 of 9
  1   Distress. It too is premised on Plaintiff’s patently false allegation that RTR does not have a right
  2   to enforce its lien and that as a result of the wrongful enforcement efforts, Plaintiff suffered
  3   emotional distress. Since judicial notice can be taken of the fact that RTR has a valid lien and
  4   can enforce said lien, Plaintiff cannot state a cause of action for Intentional Infliction of Emotional
  5   Distress and the Sixth Cause of Action must be dismissed with prejudice.
  6   V.      CONCLUSION
  7           Plaintiff’s entire complaint is based on a false premise. Inexplicably, Plaintiff does not
  8   comprehend the unambiguous words in the Order Valuing Lien of Bank of America and the Order
  9   Dismissing her bankruptcy due to deficiencies. Together, these documents revive RTR’s loan to
 10   Plaintiff and Plaintiff is once again obligated to make payments on it. RTR has every right to
 11   enforce this loan and, therefore the steps it has taken to collect its debt are legitimate. Without
 12   being able to rely on a discharge of the home equity line debt in bankruptcy, Plaintiff’s complaint
 13   has failed to state a single cause of action against Defendants, nor could it. Therefore, Plaintiff’s
 14   complaint must be dismissed with prejudice at this time.
 15   DATED: May 15, 2019
 16   ERICKSEN ARBUTHNOT
 17
      /s/
 18   _________________________________
 19   NATHANIEL R. LUCEY, Esq.
      Attorneys for Defendants
 20   REAL TIME RESOLUTIONS, INC.
      and RRA CP OPPORTUNITY TRUST 1
 21
 22
 23
 24
 25
 26
 27
 28
                                                       -9-
                            MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Case: 19-04026     Doc# 12      Filed: 05/15/19      Entered: 05/15/19 14:22:44         Page 9 of 9
